




‫Exhibit 10.1‬


TRANSITION AGREEMENT


‪‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬
‫‬‬This Transition Agreement (“Agreement”) is entered into as of January 26th,
2016 by William Jellison (“Employee”) and Stryker Corporation, a Michigan
corporation, with a place of business at 2825 Airview Blvd. Kalamazoo, Michigan
49002 (hereinafter referred to as “Stryker”). As used in the Agreement,
“Stryker” or “the Company” shall include Stryker, its subsidiaries and
divisions, and their present and past directors, officers, employees, agents,
and representatives.‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬
Employee presently holds the position of Vice President, Chief Financial
Officer. Employee has stated his intention to retire from his role, and this
Agreement sets forth the terms of his transitional role and subsequent
retirement from Stryker.
In consideration of the mutual promises and undertakings of the parties, it is
hereby agreed as follows:
1.
Ongoing Employment and Termination.

   
(a)Transition from Current Role to New Role. Employee’s role as Vice President,
Chief Financial Officer will terminate effective April 1, 2016. In addition, any
ongoing signing authority on behalf of Stryker will be revoked as of that date.
If Employee accepts the compensation and benefits outlined in Paragraph 2 he
will serve as an Advisor to Chief Financial Officer, from April 1, 2016 through
March 31, 2017 (the “Advisory Period”).


(b)Responsibilities during Advisory Period. During the Advisory Period, Employee
will (a) provide advice and information related to the CFO transition process,
including, but not limited to finalizing the first quarter 2016 financials; (b)
serving as a key advisor to the CFO of Stryker with regard to various financial
matters; (c) engaging in projects as assigned by the Chief Financial Officer of
Stryker; and (d) otherwise cooperating and performing duties and
responsibilities as assigned by the CFO or a designee. Employee will comply with
all company policies during this period of employment with Stryker.
    
(c)Termination of Employment. Employee’s employment with Stryker shall terminate
in any capacity or position effective March 31, 2017 (the “Termination Date”).
If Employee resigns or finds alternate employment outside of Stryker prior to
March 31, 2017, this date will be considered his Termination Date. Except as
expressly provided in paragraph 2, below, Employee’s entitlement to
compensation, benefits, damages, costs, expenses or monetary amounts of any kind
from Stryker will cease as of the Termination Date.‬‬


2.Ongoing Compensation and Benefits.
    
(a)Ongoing Compensation. In exchange for the promises made by Employee in this
Agreement, Stryker agrees to continue to pay Employee his current base
semi-monthly salary compensation in effect as of the date of this Agreement in
the amount of $23,083.33 per semi-monthly pay period from April 1, 2016 through
the Termination Date. Such payments are subject to appropriate federal, state
and local withholding taxes.


(b)    Compensation - Incentive Pay and Future Payments. Employee will receive
payment of his 2015 year-end incentive bonus in accordance with its terms at the
time such payments are made to other comparable employees. Employee will be
eligible to receive a 2016 year-end Advisory Period incentive bonus in the
amount of $387,800 provided that he remains employed as an advisor to Stryker
through December 31, 2016. The bonus will be paid at the time such payments are
made to other comparable employees. As further consideration, Employee will be
eligible to receive a 2017 Advisory Period incentive bonus in the amount of
$150,000, conditioned on continued performance through the conclusion of the
Advisory Period. If earned, this payment




--------------------------------------------------------------------------------




shall be made no later than April 30, 2017.
(c)    Compensation - Incidentals. Stryker will reimburse Employee for all
appropriate incidental travel and business expenses related to the Employee’s
employment through the Termination Date consistent with Stryker’s policies, as
presently constituted or as amended, provided that all expense reports are
submitted to Glenn Boehnlein for reimbursement on or before March 31, 2017.
(d)    Vacation Pay. Employee will be entitled to use vacation time accrued
through the Termination Date. Stryker will not pay out any unused vacation after
the Termination Date.
(e)    COBRA. After termination of employment, Employee has the right to receive
COBRA provided that Employee elects COBRA and Employee pays for the cost of
COBRA. COBRA continuation coverage may be terminated if Employee does not timely
pay Employee’s portion of the required monthly cost of coverage. Stryker
reserves the right at any time to alter, modify, amend or terminate its health
benefits and plan documents in any manner it deems appropriate and all such
changes shall be applicable to Employee.‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬
(f)    Equity Awards. Employee currently holds Restricted Stock Units (“RSUs”),
Performance Stock Units (“PSUs”) options to purchase Stryker Common Stock
(“Stock Options”) that are described, as to grant date, number of shares
covered, purchase price, and vesting schedule, on Exhibit B hereto
(collectively, the “Equity Awards”). Each such Equity Award shall remain
exercisable in accordance with its original terms. With respect to any
outstanding Equity Award, Employee acknowledges that Employee will cease to be
an employee on the Termination Date and that accordingly, pursuant to the terms
of the long term incentive plan(s) and/or Award Agreements under which they were
granted, as of the Termination Date‪ (i) any unvested Equity Award will lapse,
and (ii) any Stock Options that have vested as of that date will lapse unless
exercised within thirty (30) days after such date according to the terms of such
plans. ‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬
3.Personnel Records. Employee’s permanent personnel record at Stryker will
reflect the Employee’s termination of employment with Stryker effective as of
the Termination Date.


4.Reference. The parties agree that as to any person or entity that seeks an
employment reference for Employee, Stryker will only offer the following
information: positions held, dates of employment, and salaries earned unless
Employee provides a written release to Stryker authorizing the provision of
additional information.


5.Release. In exchange for the compensation and benefits to be provided by
Stryker, Employee, for the Employee and for the Employee’s heirs, personal
representatives, successors and assigns, hereby:


(a)    releases and forever discharges Stryker from all claims, causes of
action, demands, rights, damages, liability, costs or expenses, of every kind
and description, whether known or unknown, which the Employee now has or has
ever had in the past, of every nature or cause, arising out of or in any way
connected, directly or indirectly, with Employee’s employment with Stryker or
the termination of that employment. This release includes, but is not limited
to, claims of discrimination based on age, race, color, national origin,
ancestry, religion, marital status, sex, citizenship status, medical condition
or disability, height, weight, or any other legally protected characteristic or
preference; claims of sexual, racial, religious or other harassment; breach of
implied or express contract, including the covenant of good faith and fair
dealing; any claim for back wages, bonus payments, or other compensation or
benefits; intentional interference with contractual relations or prospective
economic advantage; negligent or intentional misrepresentation; negligence;
fraud; estoppel or reliance; defamation, slander, or libel; negligent and
intentional infliction of emotional distress; violation of public policy;
wrongful or constructive discharge; invasion of privacy; any claim under
applicable state and local wage and hour laws; violation of the Worker
Adjustment and Retraining Notification Act; any claim for severance under the
Stryker Corporation Discretionary Severance Pay Plan, and any claim of any type
whatsoever, whether based on contract or tort, or any federal, state or local
statute, regulation, rule or ordinance, including, but not limited to, the Age
Discrimination in Employment Act, as amended, Title VII of the Civil Rights Act
of 1964 as amended, the Civil Rights Act of 1870, the Genetic Information
Nondiscrimination Act of 2008, the Occupational Safety and Health Act of 1970,
the Americans with Disabilities Act of 1990, as




--------------------------------------------------------------------------------




amended, the Older Workers Benefit Protection Act of 1990, the Equal Pay Act of
1963, the Family and Medical Leave Act, the Employee Retirement Income Security
Act of 1974 (“ERISA”), to the extent provided by law, the Civil Rights Act of
1991, the Sarbanes-Oxley Act of 2002, the Michigan Elliott-Larsen Civil Rights
Act, and the Michigan Handicappers’ Civil Rights Act, and any analogous state or
local law in the state in which Employee works. Employee reserves any rights the
Employee may have to claim workers’ compensation, unemployment compensation,
COBRA benefits, and other vested benefits. Employee waives any procedural
requirements or rights created by any bylaws, personnel policies, benefit
statements or summaries, or contracts of employment (written or unwritten),
except as set forth in this Agreement. As used in this paragraph and paragraph
6, “Stryker” shall describe collectively Stryker Corporation‪ and its
affiliates, subsidiaries, divisions, parent and sister companies, trustees,
officers, divisions, shareholders, representatives, agents, employees,
attorneys, successors, assigns, and any employee benefit plan or funds
established, sponsored or administered by any of them. Employee acknowledges and
agrees that in consideration for the benefits and compensation provided herein,
the Employee is not eligible for and will not receive any payments under the
Stryker Corporation Discretionary Severance Pay Plan.‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬
6.Other Claims or Lawsuits. Employee shall not institute any lawsuit, claim,
complaint or other proceeding against or involving Stryker based on Employee’s
employment with Stryker or upon any act or omission occurring up to and
including the date this Agreement is fully executed, whether as an individual or
class action, with any administrative agency, regulatory agency, judicial or
other forum under any federal, state or local laws, rules, regulations or any
other basis. Further, Employee shall not seek or accept any award or settlement
from any such source or proceeding (not including unemployment insurance
proceedings). In the event that Employee institutes, is a knowing participant,
or is a willing member of a class that institutes any such action, the
Employee’s claims shall be dismissed or class membership terminated with
prejudice immediately upon presentation of this Agreement. This Agreement does
not prohibit Employee from participating in an investigation by the Equal
Employment Opportunity Commission or any analogous state agency, but the
Employee acknowledges that the Employee is not entitled to any other monies
other than those described in this Agreement and that if the Employee ever makes
and/or files any claim and/or, cause of action against Stryker, the Employee
will withdraw it with prejudice within seven (7) days and, if requested,
stipulate to court and/or agency approval and enforcement of this Agreement.


7.Trade Secrets and Confidential and Proprietary Information. Employee agrees
that, except as may otherwise be required by law, the Employee will at no time
disclose to any third party, nor use for the Employee’s own benefit or for the
benefit of any third party, any trade secrets, confidential information or
proprietary information concerning the financial and business affairs of
Stryker. “Confidential and proprietary information” includes, but is not limited
to, know-how, trade secrets, and technical, business and financial information
and any other non-public information in any way learned by the Employee during
the Employee’s employment with Stryker, including, but not limited to (a)
prices, renewal dates and other detailed terms of customer or supplier contracts
and proposals; (b) information concerning Stryker’s customers, clients, referral
sources and vendors, and potential customers, clients, referral sources and
vendors, including, but not limited to, names of these entities or their
employees or representatives, preferences, needs or requirements, purchasing or
sales histories, or other customer or client-specific information; (c) supplier
and distributor lists; (d) pricing policies, methods of delivering services and
products, and marketing and sales plans or strategies; (e) products, product
know-how, product technology and product development strategies and plans; (f)
employees, personnel or payroll records or information; (g) forecasts, budgets
and other non-public financial information; (h) expansion plans, management
policies and other business strategies; (i) inventions, research, development,
manufacturing, purchasing, finance processes, technologies, machines, computer
software, computer hardware, automated systems, engineering, marketing,
merchandising, and selling; and (j) any information whatsoever about the
business and practices of Stryker that was obtained by him during the course of
the Employee’s employment with Stryker. Employee agrees that the Employee shall
not retain any documents or information concerning Stryker and will return any
and all such documents and information directly to Stryker no later than the
Termination Date.


8.Stryker Property. On or before March 31, 2017, Employee will return to Stryker
any and all property in the Employee’s possession which belongs to Stryker,
including the following: all keys and security and credit cards; all strategic
plans, budget books, and other financial, planning, marketing, strategic, and
product development




--------------------------------------------------------------------------------




documents; all equipment, products, samples, inventory, tools, computers, and
software; all customer files, customer lists account files, price lists, product
information, and training manuals; all information relating to the performance
and employment of Stryker employees; financial information in any form; and all
other documents relating to Stryker’s business, products, personnel, and
customers.


9.Communications. Employee agrees that, at all times, the Employee will refrain
from taking any actions or making any statements, oral or written, which have
the purpose or effect of injuring or in any way detracting from the reputations
of Stryker, its parent company, subsidiaries and divisions, and their present
and former divisions, officers, and employees or causing any person or entity to
refrain from or cease any employment or business relationship with Stryker, its
parent company, subsidiaries and divisions. Stryker agrees that, except as
prohibited by law, it will refrain from taking any actions or making any
statements, which have the purpose or effect of injuring or in any way
detracting from the reputation of Employee.


10.Non-Competition. ‫Employee acknowledges and affirms the obligations set forth
in the Stryker Confidentiality, Intellectual Property, Non-Competition and
Non-Solicitation Agreement that Employee signed on December 13, 2013, a copy of
which is attached as Exhibit A (“Non-Compete Agreement”) and agrees that the
receipt of the compensation provided under this Agreement is additional
consideration for the post-termination obligations and particularly for entering
into the non-competition provisions of the Non-Compete Agreement. Employee
understands and agrees that the payments and benefits set forth in paragraph 2
are subject to the Employee’s full compliance with the commitments and
obligations in this Agreement and the Non-Compete Agreement, and that Employee
is not entitled to any other payments in order to enforce the restrictions in
the Non-Compete Agreement. Employee understands and agrees that Stryker may
collect from him, and that the Employee must forfeit to Stryker, the payments
identified in paragraph 2 if the Employee fails to comply with the commitments
and obligations as set forth in this Agreement.‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬


11.No Admission of Liability. The parties agree that nothing contained in this
Agreement and no actions taken by either party with respect to this Agreement
shall be construed as an admission by either party of any liability or
obligation, all such liability or obligation being expressly denied.


12.Acknowledgments. Employee expressly acknowledges the following:
‫‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬
(a)This Agreement provides for the release by Employee of any claim that
Employee may have under the Age Discrimination in Employment Act, as amended, 29
U.S.C. 621 et seq. along with the release of other claims that Employee may have
as described and agreed in paragraphs 5 and 6 of this Agreement.
 
(b)Employee is hereby advised in writing to consult with an attorney before
signing this Agreement.
‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬
(c)Certain of the payments and benefits to be provided to Employee under this
Agreement are payments and benefits to which the Employee would not otherwise
have been entitled if the Employee did not enter into this Agreement.
‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬
(d)Employee affirms that, other than the payments made through this Agreement,
the Employee has reported all hours worked, if applicable, as of the date of
this Agreement and that the Employee has been paid and/or has received all leave
(paid or unpaid), compensation, wages, bonuses, commissions, and/or benefits to
which the Employee may be entitled. Employee further affirms that the Employee
has no known workplace injuries or occupational diseases, has been provided
and/or has not been denied any leave or reasonable accommodation under
applicable disability or leave laws, and has faced no reprisal for exercising
the Employee's right to any leave and/or reasonable accommodation.
‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬
13.Review and Consultation. Employee and Stryker acknowledge that they have each
had sufficient opportunity to review the terms of this Agreement and to consult
with advisors and attorneys of their choice concerning its terms and conditions.
Employee acknowledges that the Employee fully and completely understands the
terms of this Agreement and their significance, and that the Employee accepts
those terms and enters into this Agreement freely and voluntarily thereby
binding the Employee, the Employee’s heirs, successors, personal




--------------------------------------------------------------------------------




representatives and assigns. Employee warrants that the Employee is fully
competent to enter into this Agreement. and the Employee acknowledges that the
Employee has been afforded the opportunity to review this Agreement with the
Employee’s attorney for at least twenty-one (21) calendar days and that the
Employee has consulted with the Employee’s attorney prior to executing this
Agreement, that the Employee has read and understands this Agreement and enters
into it freely and voluntarily. Further, Employee acknowledges that the Employee
may revoke this Agreement within seven (7) days of signing it and that the
Employee must return any amount received hereunder in such event. Such notice of
revocation must be provided to Katy Fink, Vice President, Global Human
Resources, 2825 Airview Blvd., Kalamazoo, Michigan 49002 in writing and state “I
hereby revoke the Agreement.” Employee further understands that seven (7) days
after execution of this Agreement, this Agreement will become effective and
enforceable without any further action by Employee or Stryker.


14.Indemnification. The parties agree that the terms of the indemnification
provisions applicable during Employee’s employment with Stryker shall continue
in effect in accordance with their terms during the Advisory Period, through and
until the Termination Date. To the extent that Employee requests indemnification
for a claim that arises based upon Employee’s actions during the Advisory
Period, and such indemnification requires approval, authorization or consent of
Stryker’s Board of Directors, Stryker agrees to seek a Board determination
within thirty (30) calendar days of Employee’s request for indemnification.


15.Continuing Cooperation. Employee agrees that up to and following the
Employee’s termination of employment with Stryker, the Employee will cooperate
with and assist Stryker in the resolution of corporate structure issues;
employment and other legal claims and lawsuits; internal and external
investigations of Stryker and its employees; any inquiry or investigation by any
governmental entity; and other workplace issues concerning which Employee has
knowledge. Cooperation will include at a minimum, but not be limited to,
additional interviews with Stryker internal and outside counsel both before the
termination of the Employee’s employment and a reasonable number of follow up
interviews following the termination of the Employee’s employment, assistance
with any lawsuits or claims brought against Stryker or investigations of Stryker
by any person or entity or any past, present, or future Stryker employee, any
lawsuit or claim brought on behalf of Stryker, any requests to prepare or
execute materials related to the organizational structure of Stryker Corporation
and its affiliated entities and/or assisting Stryker in any response to
government inquiries and document requests. Employee further agrees that the
Employee will notify Stryker promptly if the Employee is contacted by any third
party, including any government agency, concerning any potential claim against
Stryker or any investigation of Stryker's current or historical conduct. Nothing
in this agreement restricts the ability of Employee to provide information in
response to an official government inquiry concerning Stryker or to report
possible violations of federal law or regulation to the government, provided
that Employee will not disclose information to any party that is protected by
the attorney-client privilege or the attorney work product doctrine.


16.Section 409A. The intent of the parties is that payments and benefits under
this Agreement either comply with Section 409A or be exempt from the application
of Section 409A and, accordingly, to the maximum extent permitted, this
Agreement shall be interpreted to be in compliance therewith. To the extent that
any provision hereof is modified in order to comply with Section 409A, such
modification shall be made in good faith and shall, to the maximum extent
reasonably possible, maintain the original intent and economic benefit to
Employee and Stryker of the applicable provision without violating the
provisions of Section 409A. Employee’s Termination Date is intended to be the
date as of which he incurs a “separation from service” for purposes of Section
409A.


17.Attorney’s Fees. Other than as provided within paragraph 16, nothing
contained herein shall be interpreted to render any party a prevailing party for
any reason, including but not limited to an award of costs or attorney's fees.


18.Choice of Law, Forum Selection, and Remedies. This Agreement shall in all
respects be governed by the laws of the State of Michigan. Any legal action or
claim relating to the terms of this Agreement shall be filed, heard and decided
exclusively in the state courts in Kalamazoo County, Michigan, or the U.S.
District Court for the Western District of Michigan (the “Courts”) and the
parties hereby consent to the personal jurisdiction and venue of the Courts. The
parties further agree that: (a) any breach or threatened breach of paragraph 7
(Trade Secrets and




--------------------------------------------------------------------------------




Confidential and Proprietary Information), paragraph 8 (Stryker Property),
paragraph 9 (Communications), and paragraph 10 (Non-Solicitation) of this
Agreement would cause irreparable harm to Stryker; (b) a remedy at law or in
damages would be inadequate to remedy such a breach or threatened breach; (c)
the provisions of paragraphs 7, 8, 9 and 10 of this Agreement may be enforced by
way of a restraining order or injunction, in addition to any other remedies
which may be available by law; and (d) the non-prevailing party in any action to
enforce these provisions shall be liable for the reasonable attorney’s fees and
costs incurred by the prevailing party.


19.Severability. All agreements and covenants set forth within this Agreement
are severable. In the event any of them shall be held to be invalid by any
competent court, this Agreement shall be interpreted as if such invalid
agreement or covenant were not contained within this Agreement and such invalid
agreement or covenant shall be interpreted and applied so that it is enforceable
to the fullest extent allowable by law.


20.Confidentiality. The parties shall keep the terms and provisions of this
Agreement confidential, and shall not disclose or discuss any of the terms of
this Agreement to or with other persons or entities except as required by law or
in order to enforce the terms of this Agreement, and, as to Employee, to the
Employee’s counsel, family, and tax and financial planning advisors.


21.Entire Agreement. With the exception of the Non-Compete Agreement attached as
Exhibit A, this Agreement contains the entire understanding of the parties, and
there are no additional promises, representations, assurances, terms or
provisions between the parties. This Agreement may not be amended except in
writing signed by Employee and a duly authorized officer of Company.


 
 
 
 
 
 
Stryker Corporation
 
 
 
 
 
 
 
Signature:
 
/s/ WILLIAM R. JELLISON
 
Signature:
 
/s/ KATY FINK
 
 
 
 
 
 
 
Date:
 
January 26, 2016
 
Name:
 
Katy Fink
 
 
 
 
 
 
 
 
 
 
 
Title:
 
Vice President, Global Human Resources
 
 
 
 
 
 
 
 
 
 
 
Date:
 
January 26, 2016





EXHIBIT A
Non-Compete Agreement


EXHIBIT B
Stock Grants


